NO. 12-20-00061-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 NORMAN L. AGNEW,                                  §      APPEAL FROM THE 145TH
 APPELLANT

 V.
                                                   §      JUDICIAL DISTRICT COURT
 CITY OF NACOGDOCHES POLICE
 DEPT., DETECTIVE SCOTT WEEMS
 AND DETECTIVE DANIEL
 JOHNSON,                                          §      NACOGDOCHES COUNTY, TEXAS
 APPELLEES

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
       Appellant, Norman L. Agnew, acting pro se, filed a notice of appeal from an order granting
summary judgment in favor of Appellees and dismissing Agnew’s lawsuit with prejudice. On
February 26, 2020, the Clerk of this Court notified Agnew that the notice of appeal failed to contain
the information specifically required by Texas Rule of Appellate Procedure 9.5 and Section
51.017(a) of the Texas Civil Practice and Remedies Code. See TEX. R. APP. P. 9.5 (service); see
also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West Supp. 2019) (notice of appeal must
be served on each court reporter responsible for preparing reporter’s record); Muhammed v. Plains
Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3 (Tex. App.—Tyler June 21,
2017, no pet.) (mem. op.) (pro se litigants are held to same standards as licensed attorneys and
must comply with all applicable rules of procedure; otherwise, pro se litigants would benefit from
an unfair advantage over parties represented by counsel). The notice warned that, unless Agnew
filed a proper notice of appeal on or before March 27, the appeal would be referred to the Court
for dismissal. Agnew filed an amended notice of appeal, which still failed to comply with Rule
9.5 and Section 51.017(a).
         Because Agnew failed, after notice, to comply with Rule 9.5 and Section 51.017(a), the
appeal is dismissed. See TEX. R. APP. P. 42.3(c) (on its own initiative after giving ten days’ notice
to all parties, appellate court may dismiss appeal if appeal is subject to dismissal because appellant
failed to comply with a requirement of these rules, a court order, or a notice from the clerk requiring
a response or other action within a specified time). All pending motions are overruled as moot.
Opinion delivered April 22, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 22, 2020


                                         NO. 12-20-00061-CV


                           NORMAN L. AGNEW,
                               Appellant
                                  V.
                  CITY OF NACOGDOCHES POLICE DEPT.,
         DETECTIVE SCOTT WEEMS AND DETECTIVE DANIEL JOHNSON,
                               Appellees


                                Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. C1934820)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3